Citation Nr: 1025360	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an earlier effective date prior to June 23, 
1998, for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include whether clear and unmistakable 
error (CUE) exists in a prior rating decision. 

2.  Entitlement to an earlier effective date prior to November 2, 
1993, for the grant of service connection for a herniated disc at 
L3-4 with unstable right sacroiliac joint, residuals of a back 
injury, to include whether clear and unmistakable error (CUE) 
exists in a prior rating decision. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and 
from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on April 15, 2010, in Atlanta, Georgia, before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.


FINDINGS OF FACT

1.  A May 2000 rating decision granted service connection for 
PTSD and assigned a 30 percent disability evaluation effective 
from June 23, 1998.  The Veteran filed a notice of disagreement 
with the effective date, but she did not file a timely 
substantive appeal following the issuance of a statement of the 
case (SOC) in August 2000.

2.  The Veteran has not filed a valid claim of CUE in a prior 
rating decision regarding PTSD.

3.  The Veteran did not file a notice of disagreement with the 
effective date within one year of the issuance of the April 1995 
rating decision, which granted service connection for a herniated 
disc at L3-4 with unstable right sacroiliac joint, residuals of a 
back injury, and assigned a noncompensable evaluation effective 
from November 2, 1993. 

4.  The Veteran has not filed a valid claim of CUE in a prior 
rating decision regarding a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to June 23, 
1998, for the grant of service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.105, 3.155, 3.157, 3.159, 3.400 (2009); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

2.  The requirements for an effective date prior to November 2, 
1993, for the grant of service connection for a herniated disc at 
L3-4 with unstable right sacroiliac joint, residuals of a back 
injury, have not been met. 38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.157, 3.159, 
3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The Board acknowledges that the Veteran has not been adequately 
notified of the laws and regulations regarding her claims for an 
earlier effective date.  However, as will be discussed below, the 
Board has determined that there is no legal entitlement to the 
claimed benefits as a matter of law.  The notice provisions and 
duty to assist provisions are not applicable to a claim, where 
the claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 
2004).  As the Board has denied the claim as a matter of law, the 
notice provisions and duty to assist provisions are inapplicable. 
See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties to 
obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the appellant 
in substantiating this claim. 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an appellant 
are to be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development. Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an 
award of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid "as if the corrected decision had been 
made on the date of the reversed decision." 38 C.F.R. § 
3.105(a).  CUE is a special type of error; it is an error that 
the claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for filing 
an appeal to the Board. 38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 
C.F.R. § 3.105(a).  It is not just any error but rather it is the 
sort of error that, had it not been made, would have manifestly 
changed the outcome of the rating decision so that the benefit 
sought would have been granted. Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could ever 
be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding 
that failure to fulfill duty to assist cannot constitute clear 
and unmistakable error).  It is not simply a disagreement with 
how the facts were weighed or evaluated.  Rather, either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period. 
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the claimant 
must articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 
6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 
(1994) (noting that pleading and proof are two sides of the same 
coin; if there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).


I.  PTSD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 23, 
1998, is the correct date for the grant of service connection for 
PTSD.  While the Veteran has alleged that she is entitled to an 
earlier effective date for her award of service connection, there 
is no basis under the governing legal criteria to establish that 
she is legally entitled to an earlier effective date.

At the outset, the Board notes that the Veteran has claimed that 
CUE exists in a prior rating decision.  She has not specified the 
rating decision.  However, the Board notes that the RO first 
adjudicated a claim for service connection for PTSD in a May 2000 
rating decision.  

The Board does acknowledge the Veteran's assertion that she was 
first denied service connection for PTSD in the 1980s and that 
the decision contained CUE.  However, the only decisions dated in 
the 1980s consist of a December 1980 decision denying a claim for 
payment of services rendered at a private hospital in August 1980 
without VA authorization and an August 1981 rating decision 
denying service connection for postoperative pelvic inflammatory 
disease.  There was simply no rating decision denying service 
connection for PTSD prior to May 2000.   As such, there cannot be 
a valid claim of CUE in a nonexistent rating decision.  

In the May 2000 rating decision, the RO did grant service 
connection and assigned a 30 percent disability evaluation 
effective from June 23, 1998.  However, even assuming that that 
the Veteran believes that there is CUE in that decision, she has 
not articulated with some degree of specificity what the alleged 
error is or explained why the result of that decision would have 
been manifestly different but for the alleged error.  Moreover, 
to the extent that she argues there were missing military medical 
records, the Board notes that the Veteran's complete service  
treatment records and discharge documents for both periods of 
service were associated with the claims file at that time her 
claim was first adjudicated in May 2000.   In addition, 
allegations that VA failed in its duty to assist are, as a matter 
of law, insufficient to form a basis for a claim of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  CUE is an attack on a prior judgment that asserts an 
incorrect application of law or fact, and an incomplete record, 
factually correct in all other respects, is not CUE. Id.  

Based on the foregoing, the Board finds that the Veteran has not 
filed a valid claim of CUE in a prior rating decision regarding 
PTSD.  The Court has held that CUE claims that are denied based 
on the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice. See Simmons v. 
Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 
20 Vet. App. 393, (2006).  Accordingly, the issue of whether 
there was CUE exists a prior rating decision is dismissed.

Having found that there is no CUE in a prior rating decision, the 
Board has also considered whether the Veteran is entitled to an 
earlier effective date based on the date of her claim.  However, 
in the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court held that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant must 
file a timely appeal as to that decision.  Otherwise, the 
decision becomes final and the only basis for challenging the 
effective date is a motion to revise the decision based on clear 
and unmistakable error.

Following the May 2000 rating decision, the Veteran did file a 
notice of disagreement in July 2000 in which she indicated that 
the effective date should have been in 1986.  A statement of the 
case (SOC) was subsequently issued in August 2000 in which 
entitlement to an earlier effective date for the grant of service 
connection for PTSD was denied.  However, she did not file a 
timely substantive appeal.  

Under VA regulations, an appeal consists of a timely filed notice 
of disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive appeal. 
38 C.F.R. § 20.200.  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal. 38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the determination 
being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  If a claimant fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, he or she is statutorily barred from appealing 
the RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993). See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

None of the correspondence submitted by the Veteran within the 
one year period following the May 2000 rating decision or the 60 
days within the issuance of the August 2000 SOC constituted a 
substantive appeal.  In this regard, the claims file contains 
statements submitted by her in January 2001 and March 2001.  
However, the January 2001 statement simply indicated that she was 
wanted to "re-open" her PTSD claim.  She did not indicate 
whether she was claiming entitlement to an increased evaluation 
or to an earlier effective date for that service-connected 
disability.  The March 2001 statement only discussed hepatitis C 
and did not contain any references to her PTSD.  As such, there 
was no indication that she was appealing the denial of 
entitlement to an earlier effective date for the grant of PTSD in 
the August 2000 SOC.  

In addition, there was no request for an extension of the time 
limit in any of the Veteran's submissions.  In fact, the Veteran 
has never asserted that she requested such an extension.

The Board recognizes that VA's statutory duty to assist means 
that VA must liberally read all documents submitted to include 
all issues presented. See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  In this case, the 
Veteran's January 2001 and March 2001 statements may not be even 
broadly construed as a substantive appeal or a request for an 
extension of the time limit to file a substantive appeal.  As 
previously noted, there was no discussion of the May 2000 rating 
decision, the August 2000 SOC, or the issue of entitlement to an 
earlier effective date in either of those statements.  In fact, 
the March 2001 did not even mention PTSD.  Therefore, the Board 
finds that the Veteran did not file a timely substantive appeal, 
and the May 2000 rating decision is final. See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.202, 20.1103.

The Veteran did subsequently submit a VA Form 21-526, Veteran's 
Application for Compensation and or Pension, in July 2003.  In 
that form, she indicated that there was CUE regarding her PTSD 
claim and that the disability dated back to the time of her 
discharge.  Although the July 2003 VA Form 21-526 can be 
construed as a new claim for an earlier effective date, in Rudd, 
the Court made clear that there can be no freestanding claim for 
an earlier effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 U.S.C.A. § 
7105.  Consequently, the finality of the effective date that was 
set in the May 2000 rating decision precludes an attempt to now 
claim an earlier effective date on grounds other than clear and 
unmistakable error (CUE).  Absent a valid CUE claim, the 
Veteran's claim for an earlier effective date for the grant of 
service connection for PTSD must be dismissed.


II.  Lumbar Spine Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 2, 
1993, is the correct date for the grant of service connection for 
a herniated disc at L3-4 with unstable right sacroiliac joint, 
residuals of a back injury.  While the Veteran has alleged that 
she is entitled to an earlier effective date for her award of 
service connection, there is no basis under the governing legal 
criteria to establish that she is legally entitled to an earlier 
effective date.

At the outset, the Board notes that the Veteran has claimed that 
CUE exists in a prior rating decision.  However, she has not 
specified the date of the rating decision.  The Board does note 
that the Veteran's claim for service connection was first 
adjudicated in a September 1994.  The RO denied the Veteran's 
claim, and she filed a notice of disagreement.  During the 
pendency of that appeal, an April 1995 rating decision granted 
service connection and assigned a noncompensable evaluation 
effective from November 2, 1993.  

The claims file does not contain any rating decision prior to 
September 1994 regarding a lumbar spine disorder.  The Veteran 
has contended that she was first denied service connection for 
such a disorder in the 1980s and that the decision contained CUE.  
However, as previously discussed, the only decisions dated in the 
1980s consists of a December 1980 decision denying a claim for 
payment of services rendered at a private hospital in August 1980 
without VA authorization and an August 1981 rating decision 
denying service connection for postoperative pelvic inflammatory 
disease.  There was simply no rating decision denying service 
connection for any spine disorder prior to September 1994.   As 
such, there cannot be a valid claim of CUE in a rating decision 
that was never issued by the RO.  

Nevertheless, even assuming that the Veteran is contending that 
there was CUE in the September 1994 or April 1995 rating 
decisions, she has not articulated with some degree of 
specificity what the alleged error is or explained why the result 
of that decision would have been manifestly different but for the 
alleged error.  To the extent that she has argued that there were 
missing military medical records, the Board notes the claims file 
did contain service treatment records pertaining to both of her 
periods of service at that the time of September 1994 and April 
1995 rating decisions.  Moreover, allegations that VA failed in 
its duty to assist are, as a matter of law, insufficient to form 
a basis for a claim of clear and unmistakable error. Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  CUE is an attack on a prior 
judgment that asserts an incorrect application of law or fact, 
and an incomplete record, factually correct in all other 
respects, is not CUE. Id.

Based on the foregoing, the Board finds that the Veteran's 
contentions do not constitute a valid claim of CUE.  The Court 
has held that CUE claims that are denied based on the absence of 
legal merit or lack of entitlement under the law should be 
dismissed without prejudice. See Simmons v. Principi, 17 Vet. 
App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, 
(2006).  Accordingly, the issue of whether there was CUE exists a 
prior rating decision is dismissed.

Having found that there is no CUE in a prior rating decision, the 
Board has also considered whether the Veteran is entitled to an 
earlier effective date based on the date of her claim.  However, 
as previously discussed, the Court has held that, if a claimant 
wishes to obtain an effective date earlier than that assigned in 
an RO decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to revise 
the decision based on clear and unmistakable error. See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

The Board has found no indication that the Veteran filed a timely 
notice of disagreement with the effective date assigned in the 
April 1995 rating decision.  Rating decisions that are not 
appealed become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  The governing regulations provide that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200 (2009).  A claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file the notice of disagreement, and the 
decision becomes final if a notice of disagreement is not filed 
within that time. 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2009).

There was no correspondence submitted by the Veteran in the year 
following the April 1995 rating decision that may even broadly be 
construed as a notice of disagreement. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201.  In fact, the Veteran never submitted any 
statements mentioning the effective date.  As such, she offered 
no indication that she was dissatisfied with the effective date 
assigned and did not otherwise indicate that any future 
correspondence with respect to the effective date was 
forthcoming.

Indeed, the Veteran never expressed any disagreement with the 
effective date for the grant of service connection for her lumbar 
spine disorder until July 2003. Although the Veteran's July 2003 
VA Form 21-526 can be construed as a new claim for an earlier 
effective date, in Rudd, the Court made clear that there can be 
no freestanding claim for an earlier effective date because to 
allow such a claim would be contrary to the principle of finality 
set forth in 38 U.S.C.A. § 7105.  Consequently, the finality of 
the effective date that was set in the April 1995 rating decision 
precludes an attempt to now claim an earlier effective date on 
grounds other than clear and unmistakable error (CUE).  Absent a 
valid CUE claim, the Veteran's claim for an earlier effective 
date for the grant of service connection for a herniated disc at 
L3-4 with unstable right sacroiliac joint, residuals of a back 
injury must be dismissed.
ORDER

Entitlement to an earlier effective date prior to June 23, 1998, 
for the grant of service connection for PTSD is dismissed.

Entitlement to an earlier effective date prior to November 2, 
1993, for the grant of service connection for a herniated disc at 
L3-4 with unstable right sacroiliac joint, residuals of a back 
injury, is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


